Citation Nr: 1604317	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-43 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include memory loss, depression, and psychotic disorder, NOS, with paranoid ideation, to include entitlement to a temporary total disability rating for hospitalization of a service-connected disability.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from January 1987 to July 1992.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD.  The RO assigned an initial disability rating of 50 percent, retroactively effective from March 21, 2010.  The Veteran filed a Notice of Disagreement (NOD) in March 2011, appealing the initial disability rating assigned.  A subsequent August 2012 rating decision continued the 50 percent rating assigned for the PTSD.  The Veteran submitted a NOD in February 2013.  The RO issued a Statement of the Case (SOC) in October 2014.  In December 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's TDIU claim comes before the Board on appeal from an October 2011 rating decision of the RO in Louisville, Kentucky, which denied the benefit sought on appeal.  The Veteran filed a NOD in May 2012.  The RO issued a SOC in October 2014.  In December 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

The RO in St. Louis, Missouri, currently has jurisdiction over the appeals.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the PTSD claim, in a July 2015 statement, the Veteran requested a temporary total disability rating for hospitalization of his service-connected PTSD.  38 C.F.R. § 4.30 (2015).  The Veteran stated that he had been hospitalized for his service-connected disability (PTSD) at the Jefferson Barracks at the VA Medical Center (VAMC) in St. Louis, Missouri, since November 2014 to the present.  In a July 2015 statement, the Veteran's representative requested that these VA treatment records be obtained.  These records are not currently in the claims file, as the most recent, pertinent VA treatment records are dated from October 2014.  Upon remand, all pertinent VA treatment records dated since October 2014, to include the November 2014 VA mental health hospitalization records, should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, regarding the PTSD claim, the Veteran's last VA examination to assess the current severity of his service-connected PTSD was in September 2014.  Since that time, as stated above, the Veteran has been hospitalized by VA for his PTSD.  The Board finds that this evidence suggests a material change in his service-connected disability since the last VA examination.  Additionally, in a December 2015 statement, the Veteran's representative argued that the September 2014 VA examination was inadequate.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (providing that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Finally, regarding the TDIU claim, the Veteran is only service-connected for one disability (PTSD) and the Veteran asserts that this disability has caused his unemployability.  Based on the fact that the PTSD claim is being remanded, the TDIU claim cannot at this time be appropriately evaluated.  Thus, the TDIU claim must be remanded as it is inextricably intertwined with the PTSD claim.  Hunt v. Nicholson, 20 Vet. App. 519, 525 (2005); Harris v. Derwinski, 1 Vet. App. 180, 183-4 (1991), overruled on other grounds; see Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in St. Louis, Missouri, dated since October 2014, to include the Veteran's November 2014 in-patient psychiatric treatment at the Jefferson Barracks. 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD, to include memory loss, depression, and psychotic disorder, NOS, with paranoid ideation.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  

The Veteran's claims folder must be reviewed by the examiner and the examination report must reflect that such review was done.  Ask the examiner to discuss all findings in terms of the General Rating Formula for Mental Disorders.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All opinions must be supported by a clear rationale.  

The examiner must describe all symptomatology associated with the PTSD, to include memory loss, depression, and psychotic disorder, NOS, with paranoid ideation.  If any symptoms attributable to the PTSD, to include memory loss, depression, and psychotic disorder, NOS, with paranoid ideation, overlap with symptoms attributable to other current psychiatric disorders, please so indicate.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

